            Case 1:20-cr-00074-DLH Document 38 Filed 06/22/20 Page 1 of 2



                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NORTH DAKOTA

United States of America,               )
                                        )
                 Plaintiff,             )      INTERSTATE AGREEMENT ON
                                        )      DETAINERS ORDER
          vs.                           )
                                        )      Case No.: 1:20-cr-059
Christopher George Anderson,            )
                                        )
                 Defendant.             )


          On June 22, 2020, defendant made her initial appearance and was arraigned in the above

entitled action. SAUSA Erica Erica M. Kinnischtzke appeared on behalf of the United States.

Attorney Robert Quick was appointed to represent defendant in this matter and appeared on his

behalf.

          Defendant is incarcerated by the State of North Dakota at the North Dakota State

Penitentiary (“NDS”) in Bismarck North Dakota. After the Indictment in this case was returned and

an arrest warrant issued, a detainer was filed by the United States with North Dakota prison

officials. In light of the current pandemic, defendant appeared before this court from the NDSP by

telephone.

          Although defendant was not physically removed from the NDSP, the court, out of an

abundance of caution, advised defendants of his rights under the IADA. Defendant waived in open

court the anti-shuttling provisions of the IADA and agreed to remain in custody of the State of North

Dakota (the “sending state” under the IADA) at the NDSP pending further proceedings in this case

initiated by the United States (the “receiving state” under the IADA).

          The court accepts defendant’s waiver, finding that it was made knowingly and intelligently,

                                                   1
          Case 1:20-cr-00074-DLH Document 38 Filed 06/22/20 Page 2 of 2



voluntarily, and upon advice of counsel. Accordingly, defendant shall remain the custody of the

"sending state," where he shall be housed pending further proceedings or until further order of the

court. Further, pursuant to defendant’s waiver, the fact that defendant is remaining in his place of

incarceration pending trial shall not be grounds under the IADA for dismissal of the charges set forth

in the Indictment.

       IT IS SO ORDERED.

       Dated this 22nd day of June, 2020.

                                               /s/ Clare R. Hochhalter
                                               Clare R. Hochhalter, Magistrate Judge
                                               United States District Court




                                                  2
